Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 15 and 18-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US Pub App 2014/0255096).

Regarding claim 1, Schmidt discloses a barrier transfer machine (10) for picking up and repositioning road barriers (12) (Fig.1), the barrier transfer machine comprising: 
a moveable chassis (14) having a forward and a rearward end disposed along a generally longitudinal axis (Fig.1); 
an entry snout (16) supported on the forward end of the chassis for picking up the road barriers from a road surface; 
an entry snout positioning mechanism (30) for shifting the entry snout generally laterally with respect to the longitudinal axis of the chassis (steering, Para.21); 
an exit snout (20) for placing the road barriers back onto the road surface; 
a conveyor system (18) positioned between the entry snout and the exit snout for transporting the road barrier from the entry snout to the exit snout; and 

a barrier position sensor (40) for sensing a position of one of the road barriers before the road barriers are picked up by the entry snout and generating corresponding barrier position data (Para.21); 
an entry snout position sensor for sensing a position of the entry snout and generating corresponding entry snout position data (Para.22); and 
a processing system for analyzing the entry snout position data and the barrier position data to determine if the entry snout is aligned with the barriers before the barriers are picked up by the entry snout (Para.21).

Regarding claim 2, Schmidt further discloses the processing system further controls the entry snout positioning mechanism to shift the entry snout laterally to correct any mis-alignment between the entry snout and the barriers before the barriers are picked up (Para.23, steer the wheels to keep the machine and thus entry snout on path).

Regarding claim 4, Schmidt further discloses the processing system controls the entry snout positioning mechanism to correct any mis-alignment between the entry snout and the barriers before the barriers are picked up and generates an alert if the entry snout is not aligned with the barriers (Para.23). 

Regarding claim 7, Schmidt further discloses the entry snout position sensor is a proximity switch, a magnetic position sensor, a potentiometer, a mechanical resolver, or a mechanical encoder (40, ultrasonic sensor is a proximity sensor).

Regarding claim 8, Schmidt further discloses a data transmitter in communication with the processing system for transmitting the entry snout position data and the barrier position data to a remote computing device (Para.22).

Regarding claim 9, Schmidt further discloses the processing system further generates and transmits a steering signal to the user interface to prompt an operator to steer the movable chassis if the entry snout is not aligned with the barriers (Para.23).

Regarding claim 15, Schmidt discloses a method of moving road barriers (12) with a barrier transfer machine (10), the method comprising: 
sensing a position of a leading one of the road barriers before the road barriers are picked up by an entry snout of the barrier transfer machine (Para.21); 
generating barrier position data corresponding to the position of the leading road barrier (Para.21); 
sensing a position of the entry snout before the road barriers are picked up by the entry snout (Para.22); 
generating entry snout position data corresponding to the position of the entry snout (Para.22); 
comparing the entry snout position data to the barrier position data with a processing system to determine if the entry snout is aligned with the barriers before the barriers are picked up by the entry snout (Para.21); and 
shifting the entry snout laterally, under control of the processing system, to correct any misalignment between the entry snout and the barriers before the barriers are picked up (steering, Para.21).

Regarding claim 18, Schmidt further discloses the entry snout position sensor is a proximity switch, a magnetic position sensor, a potentiometer, a mechanical resolver, or a mechanical encoder (40, ultrasonic sensor is a proximity sensor).

Regarding claim 19, Schmidt further discloses a data transmitter in communication with the processing system for transmitting the entry snout position data and the barrier position data to a remote computing device (Para.22).

Regarding claim 20, Schmidt further discloses the processing system further generates and transmits a steering signal to the user interface to prompt an operator to steer the movable chassis if the entry snout is not aligned with the barriers (Para.23).

Regarding claim 21, Schmidt discloses a barrier transfer machine (10) for picking up and repositioning road barriers (12), the barrier transfer machine comprising: 
a moveable chassis (14) having a forward and a rearward end disposed along a generally longitudinal axis; 
an entry snout (16) supported on the forward end of the chassis for picking up the road barriers from a road surface; 
an entry snout positioning mechanism (30) for shifting the entry snout generally laterally with respect to the longitudinal axis of the chassis (steering, Para.21);  
an exit snout (20) for placing the road barriers back onto the road surface; 
a conveyor system (18) positioned between the entry snout and the exit snout for transporting the road barrier from the entry snout to the exit snout; and 
a control system for aligning the entry snout with the barriers before the barriers are picked up (Para.23-24, the control system comprising: 

a processing system for analyzing the relative position data to determine if the entry snout is aligned with the barriers before the barriers are picked up by the entry snout (Para.21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Pub App 2014/0255096) in view of Sherony et al (Sherony) (US Pub App 2019/0309491).

Regarding claims 5-6 and 17, Schmidt does not further specifically disclose the barrier position sensor is a light detection and ranging (LIDAR) sensor mounted on the entry snout.
Sherony teaches a roadside divider sensed by vehicle sensors including LIDAR and RADAR (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Schmidt in view of Sherony to allow the barriers to be sensed by LIDAR and/or RADAR in order to improve accuracy.

Claims 3, 10, 12-14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Pub App 2014/0255096) in view of Yuan et al (Yuan) (US Pub App 2019/0112164).

Regarding claim 3, Schmidt does not further specifically disclose the processing system further generates an alert if the entry snout is not aligned with the barriers and transmits the alert to a user interface in the barrier transfer machine so that an operator of the barrier transfer machine may correct any mis-alignment between the entry snout and the barriers before the barriers are picked up.
Yuan teaches a trolley assembly including a traveling control system wherein indicator lights 74 and speakers 76 may also sound to alert an operator of a deviation of the steering of the tire trolley assembly greater than a maximum distance (Para.28).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Schmidt in view of Yuan  to generate and transmit an alert to a user interface if the entry snout is not aligned with the barriers in order to more safely operate the machine. 

Regarding claim 10, Schmidt discloses a barrier transfer machine (10) for picking up and repositioning road barriers (12), the barrier transfer machine comprising: 
a moveable chassis (14) having a forward and a rearward end disposed along a generally longitudinal axis (Fig.1); 
an entry snout (16) supported on the forward end of the chassis for picking up the road barriers from a road surface;
an entry snout positioning mechanism (30) for shifting the entry snout generally laterally with respect to the longitudinal axis of the chassis (steering, Para.21); 
an exit snout (20) for placing the road barriers back onto the road surface;

a control system for aligning the entry snout with the barriers before the barriers are picked up (Para.23-24), the control system comprising: 
a barrier position sensor (40) mounted on the barrier transfer machine for sensing a position of one of the road barriers before the road barriers are picked up by the entry snout and generating corresponding barrier position data (Para.21);
an entry snout position sensor for sensing a position of the entry snout and generating corresponding entry snout position data (Para.22); and 
a processing system for analyzing the entry snout position data and the barrier position data to determine if the entry snout is aligned with the barriers before the barriers are picked up by the entry snout, for controlling the entry snout positioning mechanism to shift the entry snout laterally to correct any mis-alignment between the entry snout and the barriers before the barriers are picked up (Para.21).

Schmidt does not further specifically disclose generating an alert and transmitting the alert to a user interface if the entry snout is not aligned with the barriers.
Yuan teaches a trolley assembly including a traveling control system wherein indicator lights 74 and speakers 76 may also sound to alert an operator of a deviation of the steering of the tire trolley assembly greater than a maximum distance (Para.28).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Schmidt in view Yuan  to generate and transmit an alert to a user interface if the entry snout is not aligned with the barriers in order to more safely operate the machine. 


Regarding claim 12, Schmidt, as modified above further discloses the entry snout position sensor is a proximity switch, a magnetic position sensor, a potentiometer. a mechanical resolver, or a mechanical encoder (40, ultrasonic sensor is a proximity sensor).

Regarding claim 13, Schmidt, as modified above further discloses a data transmitter in communication vwith the processing system for transmitting the entry snout position data and the barrier position data to a remote computing device (Para.22).

Regarding claim 14, Schmidt, as modified above, further discloses the processing system further generates and transmits a steering signal to the user interface to prompt an operator to steer the movable chassis if the entry snout is not alight with the barriers (Para.23).

Regarding claim 16, Schmidt does not further specifically disclose the step of generating an alert and transmitting the alert to a user interface if the entry snout is not aligned with the barriers.
Yuan teaches a trolley assembly including a traveling control system wherein indicator lights 74 and speakers 76 may also sound to alert an operator of a deviation of the steering of the tire trolley assembly greater than a maximum distance (Para.28).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Schmidt in view Yuan  to generate and transmit an alert to a user interface if the entry snout is not aligned with the barriers in order to more safely operate the machine. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Pub App 2014/0255096) in view of Yuan et al (Yuan) (US Pub App 2019/0112164), as applied above, and further in view of Sherony et al (Sherony) (US Pub App 2019/0309491).

Regarding claim 11, Schmidt, as modified above does not further specifically disclose the barrier position sensor is a light detection and ranging (LIDAR) sensor or a radio detection and ranging (RADAR) sensor mounted on the entry snout. 
Sherony teaches a roadside divider sensed by vehicle sensors including LIDAR and RADAR (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Schmidt, as modified above further in view of Sherony to allow the barriers to be sensed by LIDAR and/or RADAR in order to improve accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carletti further discloses elements of an alignment system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652